UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6931


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SEAN ANTHONY ROBINSON, a/k/a Black,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cr-00204-HEH-1)


Submitted:   October 19, 2010             Decided:   October 28, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sean Anthony Robinson, Appellant Pro Se. Gurney Wingate Grant,
II, Roderick Charles Young, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sean    Anthony     Robinson       seeks    to    appeal    the       district

court’s    order        granting      his   motion        to     hold    his    18     U.S.C.

§ 3582(c)(2) (2006) motion for reduction of sentence in abeyance

pending    a    Supreme       Court   decision.           This    court    may       exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain         interlocutory     and       collateral       orders,      28     U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                         Because the district

court    has    not     yet   issued    a   dispositive          order    on    Robinson’s

§ 3582(c)(2)          motion,    we    dismiss       the        appeal    for    lack     of

jurisdiction.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court     and   argument         would    not    aid    the    decisional

process.

                                                                                 DISMISSED




                                              2